Citation Nr: 1526340	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-06 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a disability manifested by urinary frequency.

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to a rating in excess of 30 percent for migraines.

4. Entitlement to a rating in excess of 20 percent for a lumbar strain.

5. Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.

6. Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1995 to January 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for urinary frequency and a right ankle sprain and granted service connection for migraines, rated 0 percent, lumbar strain, rated 10 percent, radiculopathy of the right lower extremity, rated 0 percent, and bilateral plantar fasciitis, rated 0 percent.  An interim (August 2013) rating decision increased the rating for migraines to 30 percent, increased the rating for lumbar strain to 20 percent, increased the rating for radiculopathy of the right lower extremity to 20 percent, and increased the rating for bilateral plantar fasciitis to 10 percent, each effective the date of award of service connection.  The Veteran's record is now in the jurisdiction of the Waco, Texas RO.  In April 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran requested, and was granted, a 60-day abeyance period for submission of additional evidence.  She submitted copies of service treatment records in April 2015.

The issue of service connection for a disability manifested by urinary frequency is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required. 

FINDINGS OF FACT

1. During the April 2015 Board hearing, the Veteran withdrew her appeals seeking increased ratings for migraines, lumbar strain, radiculopathy of the right lower extremity, and bilateral plantar fasciitis; there are no allegations of error in fact or law in these matters remaining for appellate consideration.

2. It is reasonably shown that the Veteran has a chronic right ankle disability (strain) that had its onset in service and has persisted since.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal are met with respect to the claims seeking increased ratings for migraines, lumbar strain, radiculopathy of the right lower extremity, and bilateral plantar fasciitis; the Board has no further jurisdiction to consider an appeal regarding such claims.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. Service connection for right ankle strain is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims addressed herein.  Given the Veteran's expression of intent to withdraw her appeals seeking increased ratings for migraines, lumbar strain, radiculopathy of the right lower extremity, and bilateral plantar fasciitis, and because this decision grants service connection for right ankle strain, there is no need to discuss the impact of the VCAA on the matters, as any mandated notice or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

Dismissal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c). 

During the April 2015 Board hearing, the Veteran indicated that she was withdrawing her appeals seeking increased ratings for migraines, lumbar strain, radiculopathy of the right lower extremity, and bilateral plantar fasciitis.  She reiterated the same in an April 2015 statement.  Hence, there remain no allegations of error in fact or law for appellate consideration with respect to these matters.  Accordingly, the appeals with respect to these issues must be dismissed.

Right ankle disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail in a claim of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in-service and; a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that a chronic right ankle disability became manifest in service and has persisted since.  Her service treatment records (STRs) show treatment in service for right ankle complaints.  An undated treatment note (from between April 1999 and June 1999) shows she began experiencing right ankle sprains in September 1998.  It was reinjured in April 1999, and a recurring right ankle sprain was diagnosed.  She complained of right ankle pain again in January 2000 after falling while running.  A right ankle sprain was diagnosed.  On December 2010 pre-discharge VA examination, right ankle strain was diagnosed.  On February 2013 VA examination, right ankle strain was diagnosed.  At the April 2015 Board hearing, the Veteran testified her right ankle has bothered her since service and that it easily sprains.  

The Veteran has a VA diagnosis of right ankle strain.  Her STRs show treatment for recurring right ankle sprains in service.  Therefore, what she must still show to establish service connection for her right ankle disability (strain) is that such disability is related to her service, to include her documented treatment for right ankle injuries and complaints therein.

One way of establishing service connection is by showing that a disability became manifest in service, and symptoms have persisted since.  During service, the Veteran began manifesting complaints that culminated in her diagnosis of right ankle strain.  She is competent to testify as to the symptoms she experiences.  See 38 C.F.R. § 3.159(a)(2).  The February 2013 VA examiner noted ongoing right ankle complaints.  Her statements, to include the testimony provided during the April 2015 videoconference hearing, reporting a continuity of symptoms since service, are considered forthright and credible as they are supported by documentation and consistent with the history reported therein.  Under the circumstances, the right ankle strain diagnosed cannot be considered acute, but rather reasonably reflects a chronic disability (which may be quiescent at times).  Resolving any remaining reasonable doubt in her favor (as required; see 38 C.F.R. § 3.102), the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for right ankle strain is warranted.


ORDER

Service connection for right ankle strain is granted.

The appeals seeking ratings in excess of 30 percent for migraines, in excess of 20 percent for lumbar strain, in excess of 20 percent for right lower extremity radiculopathy, and in excess of 10 percent for bilateral plantar fasciitis are dismissed.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with regard to her claim of service connection for a disability manifested by urinary frequency.

The Veteran contends that a disability manifested by urinary frequency became manifest during her active service and has persisted since.  A July 2004 service treatment note shows she complained of urinary frequency that had lasted two years.  Urinary frequency/dysuria was assessed.  On October 2010 pre-discharge VA examination, urinary frequency was diagnosed.  The examiner noted the onset of her problem with urinary frequency occurred during service.  An October 2012 VA primary care note indicates her chronic conditions included frequency of urination.  On February 2013 VA examination, the examiner found she had a voiding dysfunction that caused urine leakage and increased urinary frequency.  She opined the etiology was "unknown; subjective."  The February 2013 opinion is incomplete (and inadequate) because the examiner did not adequately address whether the Veteran's voiding dysfunction represented a chronic disability.  Accordingly, another examination to ascertain the existence, nature, and likely etiology of such disability is necessary.

At the hearing before the undersigned, the Veteran's representative indicated she was being treated her urinary frequency by a physician; it is not clear whether such provider was a VA physician or a private provider.  As any outstanding records of post-service treatment the Veteran has received for urinary frequency may contain pertinent (perhaps critical) evidence in the matter at hand, records of such treatment must be secured.  

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of all of her postservice evaluations or treatment for urinary frequency are pertinent evidence in the matter at hand, and ask her to identify all providers of such evaluations and treatment (and authorizations for VA to secure complete records from any private providers identified).  The AOJ should secure for the record complete clinical records from all providers identified (to specifically include records of all VA evaluations and treatment she has received from October 2012 to the present, to include from the Central Texas VA Health Care System.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise her that ultimately it is her responsibility to ensure that private treatment records are received.  If any VA records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.
2. The AOJ should then arrange for the Veteran to be examined by a urologist to determine the nature and likely etiology of any disability manifested by urinary frequency she may have.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each disability manifested by urinary frequency found.

(b) What is the most likely etiology for each disability manifested urinary frequency diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) her active duty service (to include the July 2004 and December 2010 assessments of urinary frequency)?

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as indicated.  If a diagnosed disability manifested by urinary frequency is found to be unrelated to the Veteran's service, the examiner should identify the etiology considered more likely.

3. The AOJ should then review the entire record and readjudicate the claim of service connection for a disability manifested by urinary frequency.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


